DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/927,802, filed on March 21st, 2018.
Information Disclosure Statement
The IDS filed on October 29th, 2019 has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method of manufacturing a semiconductor device having a channel layer including a connection part and a pillar part.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “forming a stack” on line 2 and further recites the limitation “divide the stack into gate stacks” on line 8.  The metes and bounds of the claimed limitation cannot be determined for the following reasons, it is unclear what the stack encompasses and how the stack evolved into the gate stacks.  Does the stack includes alternating of insulating material layers and conductive material layers that are divided into gate stacks?  Applicant’s disclosure have support for a stack STA of alternative insulating material layers 133 and conductive material layers 171 that are subsequently divided into gate stacks (see paragraphs [0103], [0119], and fig. 6L of U.S. Pub. 2020/0066753).  However, the claimed invention of claim 1 does not show what the stack would encompasses and how the stack can be evolved into the gate stacks.  Thus, clarification is respectfully requested.  Applicant may amend claim 1 to include forming a stack including alternative insulating material layers and conductive material layers in order to improve clarity and to overcome the 112(b) issue.  Claims 2-6 depend directly or indirectly from claim 1 and inherit these deficiencies.
Claim 6 recites “forming a channel semiconductor layer” on line 13, it is unclear if this channel semiconductor layer is the same or different from “a channel layer” as recited in claim 1, line 2.  Clarification is respectfully requested.
					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,522,560. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims U.S. Patent ‘560 encompasses the claimed invention of the present application, see comparison table below.
Claims of present application
Claims of U.S. Patent ‘560
7. A method of manufacturing a semiconductor device, comprising: forming a source line; forming a channel layer including, a connection part extending parallel to the source line, and pillar parts protruding from the connection part in a first direction; forming gate stacks enclosing the pillar parts and disposed over the connection part; forming insulating spacers on sidewalls of the gate stacks; and forming a source contact structure disposed between the gate stacks and passing through the connection part of the channel layer so that the source contact structure is coupled to the source line.

1. A semiconductor device comprising: a source line formed over a substrate; a channel pattern including a connection part disposed over the source line, and pillar parts protruding from the connection part in a first direction; a well structure protruding from the connection part in the first direction and spaced apart from the source line; a source contact structure protruding from the source line in the first direction and passing through the connection part; and a gate stack disposed between the source contact structure and the well structure and enclosing the pillar parts over the connection part. 
3. The semiconductor device according to claim 1, further comprising insulating spacers disposed between the gate stack and the well structure and between the gate stack and the source contact 




8.    The method according to claim 7, wherein the source contact structure is longer than the pillar parts of the channel layer.
See claim 1.  Note that, since the source contact structure is protruded from the source line in the first direction and passing through the connection part of the channel, the source contact structure would be longer than the pillar parts of the channel layer.
9.    The method according to claim 7, wherein the source contact structure includes horizontal extension parts spaced from each other in the first direction.
4. The semiconductor device according to claim 3, wherein the source contact structure comprises a horizontal extension part protruding sideways toward the connection part of the channel pattern and overlapping the corresponding insulating spacer.
10.    The method according to claim 9, wherein the channel layer further includes a center portion filled with a gap-fill insulating pattern, and wherein the gap-fill insulating pattern extends between the horizontal extension parts.

15. A semiconductor device comprising: a gate stack disposed over a source line; a source contact structure disposed on a sidewall of the gate stack and extending in a first direction so that the source contact structure is coupled to the source line; an insulating spacer disposed between the gate stack and the source contact structure; a gap-fill insulating pattern passing through the gate stack and extending along a bottom of the gate stack toward the source contact structure to fill a space between the gate stack and the source line; and horizontal extension parts protruding from a sidewall of the source contact structure between the insulating spacer and the source line, the horizontal extension parts are spaced from each other in the first direction by a portion of the gap-fill insulating pattern disposed between the gate stack and the source line.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (U.S. Pub. 2017/0162594) in view of Lee et al. (U.S. Pub. 2017/0084624).
In re claim 7, Ahn discloses a method of manufacturing a semiconductor device, comprising: forming a source line SL1 (see paragraph [0024] and fig. 1); forming a channel layer CH including, a connection part (a bottommost portion of the channel layer CH) and pillar parts protruding from the connection part in a first direction (vertical direction) (see paragraph [0016] and fig. 1); forming gate stacks (including gate conductive patterns CP) enclosing the pillar parts and disposed over the connection part (see paragraph [0017] and fig. 1); forming insulating spacers SP1 on sidewalls of the gate stacks CP (see paragraph [0022] and fig. 1); and forming a source contact structure SL2 disposed between the gate stacks CP and so that the source contact structure SL2 is coupled to the source line SL1 (see paragraph [0024] and fig. 1).

    PNG
    media_image1.png
    889
    788
    media_image1.png
    Greyscale

Ahn does not specifically discloses wherein the channel layer including, a connection part extending parallel to the source line and forming a source contact structure passing through the connection part of the channel layer so that the source contact structure is coupled to the source line.


    PNG
    media_image2.png
    771
    861
    media_image2.png
    Greyscale

KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a Id.
In re claim 8, as applied to claim 7 above, Ahn in combination with Lee discloses wherein the source contact structure SL2 is longer than the pillar parts of the channel layer CH (see paragraph [0024] and fig. 1 of Ahn, note that the source contact structure SL2 extends further than the channel layer CH to reach the source line SL1).
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9 and 10 would be allowable if the double patenting rejection in paragraph 7 above is overcome, and to include all of the limitations of the base claim and any intervening claims.
   Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of independent claim 1, in particular, the prior art of record does not teach or fairly suggest the steps of “forming a first opening and a second opening passing through the stack to divide the stack into gate stacks and expose the connection part, forming a well doping layer extending along a surface of the first opening and a surface of the second opening, removing a portion of the well doping layer from the second opening to expose the second opening, and forming a source 
Claims 2-6 would be also allowed as being directly or indirectly dependent of the allowed independent base claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukuzumi et al.		U.S. Pub. 2010/0244119	Sep. 30, 2010.
Han 				U.S. Patent 9,356,041	May 31, 2016.
Choi et al.			U.S. Patent 8,717,814	May 6, 2014.
Cho et al.			U.S. Pub. 2018/0308856	Oct. 25, 2018.
Hong				U.S. Pub. 2012/0168858	Jul. 5, 2012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892